                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 MARCELINO RAMON CANCHOLA, JR. ,

        Petitioner,                                                  ORDER
 v.
                                                             Case No. 18-cv-814-bbc
 MATTHEW MARSKE,

        Respondent.


       Petitioner Marcelino Ramon Canchola, Jr. seeks a writ of habeas corpus pursuant to 28

U.S.C. § 2241. Petitioner has neither paid the $5 filing fee nor requested leave to proceed

without prepayment of the filing fee. For this case to move forward, petitioner must pay the

$5 filing fee or submit a properly supported motion for leave to proceed without prepayment

of the filing fee no later than October 26, 2018. Any motion for leave to proceed without

prepayment of the filing fee must include a certified copy of an inmate trust fund account

statement (or institutional equivalent) for the six-month period beginning approximately April

1, 2018 through the date of the petition, October 1, 2018.




                                          ORDER

       IT IS ORDERED that:

              1.      Petitioner Marcelino Ramon Canchola, Jr. may have until October 26,

2018, to pay the $5 filing fee or submit a properly supported motion for leave to proceed

without prepayment of the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before October 26, 2018, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 5th day of October, 2018.

                                   BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge
